Exhibit 10.2

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of September 4, 2012 by and between Walker & Dunlop, Inc., a Maryland
corporation (the “Company”), and CW Financial Services LLC, a Delaware limited
liability company (the “Initial Holder”).

 

WHEREAS, the Company has entered into a the Purchase Agreement dated as of June
7, 2012 (the “Purchase Agreement”) by and among the Company, Walker & Dunlop,
LLC, the Initial Holder and CWCapital LLC, a Massachusetts limited liability
company (“CWC”), pursuant to which the Company has agreed to purchase and the
Initial Holder has agreed to sell, all of the limited liability company
interests in CWC.  Pursuant to the Purchase Agreement, among other things, in
partial consideration for the limited liability company interests in CWC, the
Company will issue to the Initial Holder a total of 11,647,255 shares (the
“Shares”) of its common stock, par value $0.01 per share (“Common Stock”),
pursuant to an exemption from registration under the U.S. Securities Act of
1933, as amended (the “Securities Act”); and

 

WHEREAS, the Company has agreed to grant to the Initial Holder (and its
assignees and transferees) the registration rights described in this Agreement
(the “Registration Rights”).

 

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:

 

SECTION 1.                                                      DEFINITIONS

 

The following capitalized terms used herein have the following meanings:

 

“2010 Registration Rights Agreement” means the Registration Rights Agreement
dated as of December 20, 2010, by and among the Company and the holders listed
on Schedule I thereto.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.  As used in this definition, the term “control” means the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise

 

“Aggregate Registrable Securities” is defined in Section 2.2(b).

 

“Agreement” is defined in the preamble hereto.

 

“Business Day” means any Monday, Tuesday, Wednesday, Thursday or Friday other
than a day on which banks and other financial institutions are authorized or
required to be closed for business in the State of New York.

 

--------------------------------------------------------------------------------


 

“Closing Date” means the date on which the transactions contemplated by the
Purchase Agreement are consummated.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” is defined in the recitals hereto.

 

“Company” is defined in the preamble hereto.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” means a free writing prospectus, as defined in Rule
405 under the Securities Act.

 

“Holder Information” is defined in Section 3.1.

 

“Holders” means to (a) the Initial Holder and (b) any assignee or transferee (of
the Initial Holder or any subsequent Holder) of any of the Registrable
Securities, provided such assignee or transferee agrees in writing to be bound
by the provisions hereof.

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association or other entity,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Piggy-Back Registration” is defined in Section 2.2(a).

 

“Prospectus” means the prospectus or prospectuses included in the Registration
Statement, including any documents incorporated therein by reference.

 

“Registrable Securities” means the Shares and any additional shares of the
Company’s Common Stock, and any other debt or equity securities issued by the
Company, in any case issued with respect to any Shares or such other securities
by way of share or other dividend, distribution or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise, and any shares of Common Stock or other Registrable
Securities issuable upon conversion, exercise or exchange thereof.

 

“Registration Rights” is defined in the recitals hereto.

 

2

--------------------------------------------------------------------------------


 

“Registration Statement” means a registration statement on Form S-3 (or any
successor form, provided that if at the time of determination, the Company does
not meet the requirements to use Form S-3, then on Form S-1 or any successor
form) of the Company covering only the Registrable Securities pursuant to
Section 2.1(a), or other registration statement contemplated by Section 2.2(a),
including any documents incorporated therein by reference.

 

“Securities Act” is defined in the preamble hereto.

 

“Shares” is defined in the preamble hereto.

 

“Side Letter” means the letter agreement dated as of June 7, 2012 among the
Initial Holder, Column Guaranteed LLC, the Company and the other holders of
Common Stock that are parties thereto.

 

“Suspension Event” is defined in Section 2.3(a).

 

“Termination Date” is defined in Section 2.1(a).

 

“Underwritten Offering” is defined in Section 2.1(d).

 

“Underwritten Offering Notice” is defined in Section 2.1(d).

 

SECTION 2.                                                      REGISTRATION
RIGHTS

 

2.1                               Mandatory Registration.

 

(a)                                 Upon the terms and subject to the conditions
set forth in this Agreement, the Company shall file with the Commission as soon
as practicable after the Closing Date and in all events within thirty (30)
calendar days after the Closing Date the Registration Statement.  Except as
contemplated by the Side Letter, the Registration Statement shall register only
the Registrable Securities and no other securities of the Company.  Each Holder
and its counsel shall have a reasonable opportunity to review and comment upon
the Registration Statement and upon each amendment to the Registration Statement
and any related Prospectus prior to its filing with the Commission.  Each Holder
shall furnish all information reasonably requested by the Company for inclusion
therein relating to such Holder and its plan of distribution for the Registrable
Securities.  The Company shall use its reasonable best efforts to have the
Registration Statement or amendment declared effective by the Commission at the
earliest possible date following the filing thereof.  The Company shall use its
reasonable best efforts to keep the Registration Statement effective pursuant to
Rule 415 promulgated under the Securities Act (or any successor rule providing
for offering securities on a continuous basis) and available for sales of all of
the Registrable Securities at all times until the earlier of (i) the date on
which all of the Registrable Securities covered by such Registration Statement
are eligible for sale without registration pursuant to Rule 144 (or any
successor provision) under the Securities Act without volume limitations or
other restrictions on transfer thereunder or (ii) the date on which the Holders
consummate the sale

 

3

--------------------------------------------------------------------------------


 

of all of the Registrable Securities registered under the Registration Statement
(the earlier of (i) or (ii), the “Termination Date”).  The Company hereby
undertakes and agrees (with respect to only the information provided by the
Company to be included in the Registration Statement) that the Registration
Statement (including any amendments or supplements thereto and Prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading.

 

(b)                                 The Company shall, as required by applicable
securities regulations, from time to time file with the Commission, pursuant to
Rule 424 promulgated under the Securities Act, the Prospectus and Prospectus
supplements, if any, to be used in connection with sales of the Registrable
Securities under the Registration Statement.  Each Holder and its counsel shall
have a reasonable opportunity to review and comment upon the Prospectus and
Prospectus supplements prior to its filing with the Commission.

 

(c)                                  All offers and sales of Registrable
Securities covered by the Registration Statement by the Holders thereof shall be
completed within the period during which the Registration Statement remains
effective and not the subject of any stop order, injunction or other order of
the Commission.  Upon notice that the Registration Statement is no longer
effective, each Holder will not offer or sell the Registrable Securities covered
by the Registration Statement.  If directed in writing by the Company, each
Holder will return all undistributed copies of the related Prospectus in the
Holder’s possession upon the expiration of such period, other than permanent
file copies then in the possession of the Holder’s counsel.

 

(d)                                 Underwritten Registered Resales.  Upon the
written request of a Holder or Holders of a number of Registrable Securities
equal to at least five percent (5%) of the issued and outstanding shares of
Common Stock as of the Closing (an “Underwritten Offering Notice”), then such
Holder(s) shall be entitled to effect the sale of such Registrable Securities
through an underwritten public offering (an “Underwritten Offering”); provided,
however, that the Company shall not be obligated to effect more than three
Underwritten Offerings under this Section 2.1(d); provided, further, that in the
event the number of Registrable Securities included in the Underwritten Offering
shall have been cutback at the request of the managing underwriter(s) by 25% or
more from the number of Registrable Securities requested in the Underwritten
Offering Notice by the applicable Holder(s), then such Underwritten Offering
shall not count towards the three Underwritten Offerings permitted under this
Section 2.1(d); and provided, further, that the Company shall not be obligated
to effect, or take any action to effect, an Underwritten Offering (i) within one
hundred eighty (180) days following the last date on which an Underwritten
Offering was effected pursuant to this Section 2.1(d) or during any lock-up
period required by the underwriters in any prior Underwritten Offering conducted
by the Company on its own behalf or on behalf of selling stockholders, or
(ii) during the period commencing with the date thirty (30) days prior to the
Company’s good faith estimate of the date of filing of a registration statement
with respect to an offering by the Company with respect to which the Company
gave notice pursuant to Section 2.2(a) (provided the Company is actively engaged
in good faith commercially reasonable efforts to file such registration
statement), and ending on a date ninety (90) days after the effective date of
such registration statement.  Any request for an Underwritten Offering hereunder
shall be made to the Company in accordance with the notice provisions of this
Agreement.  Upon receipt of

 

4

--------------------------------------------------------------------------------


 

a valid Underwritten Offering Notice for an Underwritten Offering in accordance
with the terms of this Section 2.1(d), the Company shall give written notice of
the proposed Underwritten Offering to all other Holders as soon as practicable,
and each Holder who wishes to participate in such Underwritten Offering shall
notify the Company in writing within ten (10) Business Days after the receipt by
such Holder of the notice from the Company, and shall specify in such notice the
number of Registrable Securities to be included in the Underwritten Offering. 
The Holders holding a majority of the Registrable Securities to be included in
an Underwritten Offering shall be entitled to select the managing underwriters
for any such Underwritten Offering, subject to the approval of the Company, such
approval not to be unreasonably withheld.  The Company shall cooperate with the
Holder(s) and such managing underwriters in connection with any such offering,
including entering into such customary agreements (including underwriting and
lock-up agreements in customary form) and taking all such other customary
actions as the Holders or the managing underwriters of such Underwritten
Offering reasonably request in order to expedite or facilitate the disposition
of the Registrable Securities subject to such Underwritten Offering, including
the obligations described in Section 2.5.

 

Section 2.2                                    Piggy-Back Registration Rights.

 

(a)                                 Piggy-Back Registration.  Subject to
Section 2.3, if the Company proposes to file a Registration Statement under the
Securities Act with respect to an underwritten offering of Common Stock by the
Company for its own account or for the account of one more other stockholders of
the Company (other than (i) the Registration Statement filed pursuant to
Section 2.1(a) or (ii) a registration statement on Form S-4 or S-8 (or any
substitute form that may be adopted by the Commission) or filed in connection
with an exchange offer or offering of securities solely to the Company’s
existing stockholders), then the Company shall give written notice of such
proposed filing to the Holders as soon as practicable (but in no event less than
ten (10) Business Days before the anticipated filing date), and such notice
shall offer such Holders the opportunity to register such number of shares of
Registrable Securities as each such Holder may request in writing within five
(5) Business Days of receiving such notice (a “Piggy-Back Registration”).  The
Company shall use its commercially reasonable efforts to cause the managing
underwriter(s) of a proposed underwritten offering to permit the Registrable
Securities requested to be included in a Piggy-Back Registration to be included
on the same terms and conditions as any similar securities of the Company
included therein.  All Holders of Registrable Securities proposing to distribute
their securities through a Piggy-Back Registration shall (i) enter into an
underwriting agreement in reasonable and customary form with the
underwriter(s) selected by the Company for such Piggy-Back Registration and
(ii) complete and execute all questionnaires, powers-of-attorney, indemnities,
opinions and other documents reasonably required under the terms of such
underwriting agreement.

 

(b)                                 Reduction of Offering.  If the managing
underwriter(s) for a Piggy-Back Registration advises the Company and the Holders
of Registrable Securities that in their opinion the dollar amount or number of
Common Shares or other securities, if any, that the Company desires to sell,
taken together with Common Stock or other securities, if any, as to which
registration has been demanded pursuant to written contractual arrangements with
Persons other than the Holders of Registrable Securities hereunder, the
Registrable Securities as to which registration has been requested under this
Section 2.2, and the Common Stock or other securities, if any, as to which

 

5

--------------------------------------------------------------------------------


 

registration has been requested pursuant to the written contractual piggy-back
registration rights of other stockholders of the Company, exceeds the maximum
dollar amount or maximum number of securities that can be sold in such offering
without adversely affecting the proposed offering price, the timing, the
distribution method, or the probability of success of such offering (such
maximum dollar amount or maximum number of securities, as applicable, the
“Maximum Threshold”), then the Company shall include in such offering (A) if the
registration is undertaken for the Company’s account: (i) first, the Common
Stock or other securities that the Company desires to sell that can be sold
without exceeding the Maximum Threshold; (ii) second, to the extent that the
Maximum Threshold has not been reached under the foregoing clause (i), the
Common Stock or other securities, if any, comprised of Registrable Securities as
to which registration has been requested pursuant to the terms hereof and the
Common Stock or other securities, if any, comprised of “Registrable Securities”
(as defined in the 2010 Registration Rights Agreement) of the holders that are
parties to the Side Letter (together with the Registrable Securities, the
“Aggregate Registrable Securities”), pro rata in accordance with the number of
Aggregate Registrable Securities which such Holders have requested be included
in such underwritten offering, regardless of the number of Aggregate Registrable
Securities or other securities held by each such Person that can be sold without
exceeding the Maximum Threshold; and (iii) third, to the extent that the Maximum
Threshold has not been reached under the foregoing clauses (i) and (ii), the
Common Stock or other securities for the account of other Persons that the
Company is obligated to register pursuant to written contractual piggy-back
registration rights with such Persons and that can be sold without exceeding the
Maximum Threshold; and (B) if the registration is undertaken for the account of
a holder of Common Stock other than the Registrable Securities that is a party
to the Side Letter: (i) first, the Common Stock or other securities that the
holders requesting such underwritten offering and the holders of Registrable
Securities desire to include in such offering, allocated pro rata among such
holders on the basis of the number of shares of Common Stock (on a fully diluted
basis) and the number of Registrable Securities, as applicable, owned by all
such holders without exceeding the Maximum Threshold; and (ii) second, to the
extent that the Maximum Threshold has not been reached under the foregoing
clause (i), the Common Stock or other securities allocated among such other
holders in such manner as they agree.

 

(c)                                  Withdrawal.  Any Holder of Registrable
Securities may elect to withdraw such Holder’s request for inclusion of
Registrable Securities in any Piggy-Back Registration by giving written notice
to the Company of such request to withdraw prior to the effectiveness of the
Registration Statement.  The Company (whether on its own determination or as the
result of a withdrawal by Persons making a demand pursuant to written
contractual obligations) may withdraw a Registration Statement at any time prior
to the effectiveness of the Registration Statement without thereby incurring any
liability to the Holders of Registrable Securities, provided that the Company
promptly deliver written notice of such withdrawal to each Holder.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the Holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 4.

 

Section 2.3                                    Suspension of Offering.

 

(a)                                 Notwithstanding Section 2.1 or Section 2.2,
the Company shall be entitled to postpone the filing of a Registration
Statement, and from time to time to require any Holder not to sell under a
Registration Statement or suspend the effectiveness thereof, if (i) the Board of
Directors

 

6

--------------------------------------------------------------------------------


 

of the Company determines in good faith that such registration and/or offering
would materially and adversely affect any offering of securities of the Company,
or (ii) the negotiation or consummation of a transaction by the Company or its
subsidiaries is pending or an event has occurred, which negotiation,
consummation or event would require additional disclosure by the Company in the
Registration Statement of material information which the Company has a bona fide
business purpose for keeping confidential and the non-disclosure of which in the
Registration Statement would be expected, in the Company’s reasonable
determination, to cause the Registration Statement to fail to comply with
applicable disclosure requirements (each such circumstance a “Suspension
Event”); provided, however, that the Company may not delay, suspend or withdraw
such Registration Statement for more than sixty (60) days at any one time, or
more than twice in any twelve (12) month period, or more than three times in any
two year period.  Upon receipt of any written notice from the Company of (i) the
happening of any Suspension Event during the period the Registration Statement
is effective or (ii) the Suspension Event resulting in the Registration
Statement or related Prospectus containing any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made (in the case of the Prospectus) not misleading, each Holder
agrees, subject to the proviso of the immediately preceding sentence, (x) it
will immediately discontinue offers and sales of the Registrable Securities
under any Registration Statement until such Holder receives copies of a
supplemental or amended Prospectus (which the Company agrees to promptly
prepare) that corrects the misstatement(s) or omission(s) referred to above and
receives notice that any post-effective amendment has become effective or unless
otherwise notified by the Company that it may resume such offers and sales, and
(y) it will maintain the confidentiality of any information included in the
written notice delivered by the Company unless otherwise required by law,
subpoena or other inquiry from any governmental or regulatory authority.  If so
directed by the Company, such Holder will deliver to the Company all copies of
the Prospectus covering the Registrable Securities current at the time of
receipt of such notice, other than permanent file copies then in the possession
of the Holder’s counsel.

 

(b)                                 If all reports required to be filed by the
Company pursuant to the Exchange Act have not been filed by the required date
taking into account any permissible extension, upon written notice thereof by
the Company to the Holders, the rights of the Holders to offer, sell or
distribute any Registrable Securities pursuant to any Registration Statement or
to require the Company to take action with respect to the registration or sale
of any Registrable Securities pursuant to any Registration Statement shall be
suspended until the date on which the Company has filed such reports, and the
Company shall (i) file all such reports as promptly as practicable and (ii)
notify the Holders in writing as promptly as practicable when such suspension is
no longer required.

 

2.4                               Qualification.  The Company shall file such
documents as necessary to register or qualify the Registrable Securities to be
covered by a Registration Statement by the time such Registration Statement is
declared effective by the Commission under all applicable state securities or
“blue sky” laws of such jurisdictions as any Holder or underwriter of the
securities being sold by any such Holder may reasonably request in writing, and
shall use commercially reasonable efforts to keep each such registration or
qualification effective during the period such Registration Statement is
required to be kept effective pursuant to this Agreement or during the period
offers or sales are being made by the Holders, whichever is shorter, and to do
any and all other similar acts and things which may be reasonably necessary or
advisable to enable the Holders or such

 

7

--------------------------------------------------------------------------------


 

underwriter to consummate the disposition of the Registrable Securities in each
such jurisdiction; provided, however, that the Company shall not be required to
(i) qualify generally to do business in any jurisdiction or to register as a
broker or dealer in such jurisdiction where it would not otherwise be required
to qualify but for this Agreement, (ii) take any action that would cause it to
become subject to any taxation in any jurisdiction where it would not otherwise
be subject to such taxation or (iii) take any action that would subject it to
the general service of process in any jurisdiction where it is not then so
subject.

 

2.5                               Additional Obligations of the Company. Until
the Termination Date (or any later date with respect to an Underwritten Offering
that the Company is obligated to effect under Section 2.1(d), as applicable),
subject to Section 2.3, the Company shall:

 

(a)                                 (i) subject to Section 2.1 and 2.2, prepare
and file with the Commission the Registration Statement with respect to the
Registrable Securities and cause the Registration Statement to be effective, and
(ii) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the Prospectus used in connection therewith as may be
necessary (A) to keep the Registration Statement effective and (B) to comply
with the provisions of the Securities Act with respect to the disposition of the
Registrable Securities covered by the Registration Statement, in each case for
such time as is contemplated in Section 2.1;

 

(b)                                 furnish to each Holder and each underwriter,
if any, of the securities being sold by such Holder such number of conformed
copies of the Registration Statement, each amendment and supplement thereto (in
each case including all exhibits), and the Prospectus included in the
Registration Statement (including each preliminary Prospectus and any summary
Prospectus and any other Prospectus filed under Rule 424 under the Securities
Act), in conformity with the requirements of the Securities Act, and any Issuer
Free Writing Prospectus, in each case in customary printed form,  and such other
documents as such Holder and underwriter, if any, may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities owned by such Holder;

 

(c)                                  notify the Holders: (i) when the
Registration Statement, any pre-effective amendment, the Prospectus or any
Prospectus supplement related thereto or post-effective amendment to the
Registration Statement has been filed, and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation or threat of any
proceeding for that purpose, and (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation of any proceeding for such purpose;

 

(d)                                 promptly use commercially reasonable efforts
to prevent the issuance of any order suspending the effectiveness of the
Registration Statement, and, if any such order suspending the effectiveness of
the Registration Statement is issued, shall promptly use commercially reasonable
efforts to obtain the withdrawal of such order at the earliest possible moment;

 

8

--------------------------------------------------------------------------------


 

(e)                                  following the effectiveness of the
Registration Statement and thereafter until the Termination Date, promptly
notify the Holders: (i) of the existence of any fact of which the Company is
aware or the happening of any event which has resulted in (A) the Registration
Statement, as then in effect, containing an untrue statement of a material fact
or omitting to state a material fact required to be stated therein or necessary
to make any statements therein not misleading or (B) the Prospectus included in
such Registration Statement containing an untrue statement of a material fact or
omitting to state a material fact required to be stated therein or necessary to
make any statements therein, in the light of the circumstances under which they
were made, not misleading, and (ii) of the Company’s reasonable determination
that a post-effective amendment to the Registration Statement would be
appropriate or that there exist circumstances not yet disclosed to the public
which make further sales under the Registration Statement inadvisable pending
such disclosure and post-effective amendment as contemplated by Section 2.3(a);
and, if the notification relates to any event described in either of the clauses
(i) or (ii) of this Section 2.5(e), subject to Section 2.3 above, at the request
of the Holders, the Company shall promptly prepare and, to the extent the
exemption from the prospectus delivery requirements in Rule 172 under the
Securities Act is not available, furnish to the Holders a reasonable number of
copies of a supplement or post-effective amendment to the Registration Statement
or related Prospectus or file any other required document so that (1) the
Registration Statement shall not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading and (2) as thereafter delivered to
the purchasers of the Registrable Securities being sold thereunder, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(f)                                   use reasonable best efforts to cause all
such Registrable Securities to be listed on the national securities exchange on
which the Common Shares are then listed, if the listing of Registrable
Securities is then permitted under the rules of such national securities
exchange;

 

(g)                                  use commercially reasonable efforts to
cause such Registrable Securities covered by any Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the Holder(s) thereof to consummate the
disposition of such Registrable Securities;

 

(h)                                 in connection with any Underwritten Offering
effected pursuant to Section 2.1(d), the Company shall obtain for each Holder
and any underwriter:

 

(1) an opinion of counsel for the Company, covering the matters customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holder and any underwriter, and

 

(2) a “comfort” letter (or, in the case of any such Person which does not
satisfy the conditions for receipt of a “comfort” letter specified in AU Section
634 of the AICPA Professional Standards, an “agreed upon procedures” letter)
signed by the independent registered public accountants who have certified the
Company’s financial statements included in such registration statement (and, if
necessary, any other independent registered public accountant of any

 

9

--------------------------------------------------------------------------------


 

subsidiary of the Company or any business acquired by the Company from which
financial statements and financial data are, or are required to be, included in
the registration statement);

 

(i)                                     in connection with any Underwritten
Offering effected pursuant to Section 2.1(d), the Company shall promptly make
available for inspection by any Holder, any underwriter participating in any
disposition pursuant to any Registration Statement, and any attorney, accountant
or other agent or representative retained by any Holder or underwriter
(collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably necessary to enable such Holder or underwriter to
exercise their due diligence responsibility, and cause the Company’s officers,
directors and employees to supply all information requested by any such
Inspector in connection with such Registration Statement promptly; provided,
however, that, unless the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in the registration statement or the release
of such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this clause (i) if (y) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (z) if either (1) the Company has requested and been granted from the
Commission confidential treatment of such information contained in any filing
with the Commission or documents provided supplementally or otherwise or (2) the
Company reasonably determines in good faith that such Records are confidential
and so notifies the Inspectors in writing unless prior to furnishing any such
information with respect to (y) or (z) such Holder requesting such information
agrees, and causes each of its Inspectors, to enter into a confidentiality
agreement on terms reasonably acceptable to the Company; and provided, further,
that each Holder agrees that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at its expense, to undertake appropriate action
and to prevent disclosure of the Records deemed confidential;

 

(j)                                    if requested by any Holder participating
in the offering of Registrable Securities, incorporate in a Prospectus
supplement or post-effective amendment such information concerning such Holder
or the intended method of distribution as such Holder reasonably requests to be
included therein and is reasonably necessary to permit the sale of the
Registrable Securities pursuant to the Registration Statement, including
information with respect to the number of Registrable Securities being sold, the
purchase price being paid therefor and any other material terms of the offering
of the Registrable Securities to be sold in such offering; provided, however,
that the Company shall not be obligated to include in any such Prospectus
supplement or post-effective amendment any requested information that is not
required by the rules of the Commission and is unreasonable in scope compared
with the Company’s most recent Prospectus or Prospectus supplement used in
connection with a primary or secondary offering of equity securities by the
Company;

 

(k)                                 in connection with any Underwritten Offering
effected pursuant to Section 2.1(d), if requested by any underwriter, (i) agree,
and cause the Company, to be bound by customary “lock-up” agreements restricting
the ability to dispose of Company securities, and (ii) request that any
directors or officers of the Company agree to be bound by customary “lock-up”
agreements restricting the ability to dispose of Company securities;

 

10

--------------------------------------------------------------------------------


 

(l)                                     in connection with any Underwritten
Offering effected pursuant to Section 2.1(d), cooperate and assist in any
filings required to be made with FINRA and in the performance of any due
diligence investigation by any underwriter that is required to be undertaken in
accordance with the rules and regulations of FINRA;

 

(m)                               in connection with any Underwritten Offering
effected pursuant to Section 2.1(d), otherwise use best efforts to cooperate as
reasonably requested by any Holder and any underwriter in the offering,
marketing or selling of the Registrable Securities (in “road show” presentations
or as otherwise requested by any Holder or any underwriter);

 

(n)                                 use commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
available to Holders, as promptly as practicable, an earnings statement covering
the period of at least 12 months, but not more than 18 months, beginning with
the first day of the Company’s first full quarter after the effective date of
such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

 

(o)                                 provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by the
Registration Statement from and after a date not later than the effective date
of such Registration Statement;

 

(p)                                 cooperate with any Holder and any
underwriter to facilitate the timely preparation and delivery of certificates
(which shall not bear any restrictive legends unless required under applicable
law), if necessary or appropriate, representing securities sold under any
Registration Statement, and enable such securities to be in such denominations
and registered in such names as the managing underwriter or such Holder may
request and keep available and make available to the Company’s transfer agent
prior to the effectiveness of such Registration Statement a supply of such
certificates as necessary or appropriate; and

 

(q)                                 otherwise use commercially reasonable
efforts to comply with all applicable rules and regulations of the Commission
and all reporting requirements under the rules and regulations of the Exchange
Act.

 

2.6                                 Obligations of the Holder.  In connection
with the Registration Statement, each Holder agrees to cooperate with the
Company in connection with the preparation of the Registration Statement, and
each Holder agrees that it will (i) respond in a timely manner to any written
request by the Company to provide or verify information regarding such Holder or
the Registrable Securities (including the proposed manner of sale) that may be
required to be included in such Registration Statement and related Prospectus
pursuant to the rules and regulations of the Commission, and (ii) provide in a
timely manner information regarding the proposed distribution by such Holder of
the Registrable Securities and such other information as may be requested by the
Company from time to time in connection with the preparation of and for
inclusion in the Registration Statement and related Prospectus.

 

11

--------------------------------------------------------------------------------


 

SECTION 3.                                                        
INDEMNIFICATION; CONTRIBUTION

 

3.1                                 Indemnification by the Company.  The Company
agrees to indemnify, defend and hold harmless each Holder and each Person, if
any, who controls any Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act and any of their partners, members,
officers, directors, employees, agents or representatives, as follows:

 

(i)                                     against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (or any amendment thereto) pursuant to
which the Registrable Securities were registered under the Securities Act,
including all documents incorporated therein by reference, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (or any amendment or supplement thereto), including
all documents incorporated therein by reference, or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, to the extent of
the aggregate amount paid in settlement of any litigation by any Person, or
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, if such settlement
is effected with the written consent of the Company; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including reasonable fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation by any
Person, or investigation or proceeding by any governmental agency or body,
commenced or threatened, in each case whether or not a party, or any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission, to the extent that any such expense is not paid
under subparagraph (i) or (ii) above;

 

provided, however, that the indemnity provided pursuant to this Section 3.1 does
not apply to any Holder with respect to any loss, liability, claim, damage,
judgment or expense to the extent arising out of (A) any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use in the Registration Statement (or any amendment thereto) or
the Prospectus (or any amendment or supplement thereto) (the “Holder
Information”), or (B) such Holder’s failure to deliver to any purchaser of the
Registrable Securities an amended or supplemental Prospectus furnished to such
Holder by the Company, if such loss, liability, claim, damage, judgment or
expense would not have arisen had such delivery occurred.

 

3.2                                 Indemnification by Holder.  Each Holder (and
each assignee of such Holder), severally and not jointly, agrees to indemnify,
defend and hold harmless the Company, and each of

 

12

--------------------------------------------------------------------------------


 

its directors and officers (including each director and officer of the Company
who signed a Registration Statement), each Person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act and each other Holder as follows:

 

(i)                                     against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (or any amendment thereto) pursuant to
which the Registrable Securities of such Holder were registered under the
Securities Act, including all documents incorporated therein by reference, or
the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein not misleading or
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in any Prospectus (or any amendment or supplement
thereto), including all documents incorporated therein by reference, or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, to the extent of
the aggregate amount paid in settlement of any litigation by any Person, or
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, if such settlement
is effected with the written consent of such Holder; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including reasonable fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation by any
Person, or investigation or proceeding by any governmental agency or body,
commenced or threatened, in each case whether or not a party, or any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission, to the extent that any such expense is not paid
under subparagraph (i) or (ii) above;

 

provided, however, that the indemnity provided pursuant to this Section 3.2
shall only apply with respect to any loss, liability, claim, damage, judgment or
expense to the extent arising out of (A) any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with the Holder Information or (B) such Holder’s failure to deliver to any
purchaser of the Registrable Securities an amended or supplemental Prospectus
furnished to such Holder by the Company, if such loss, liability, claim, damage
or expense would not have arisen had such delivery occurred.  Notwithstanding
the provisions of this Section 3.2, each Holder and any assignee shall not be
required to indemnify the Company, its officers, directors or control persons
with respect to any amount in excess of the amount of the net proceeds actually
received by such Holder or assignee, as the case may be, from sales of the
Registrable Securities of such Holder under the Registration Statement that is
the subject of the indemnification claim.

 

13

--------------------------------------------------------------------------------


 

3.3                                 Conduct of Indemnification Proceedings.  An
indemnified party hereunder shall give reasonably prompt notice to the
indemnifying party of any action or proceeding commenced against it in respect
of which indemnity may be sought hereunder, but failure to so notify the
indemnifying party (i) shall not relieve the indemnifying party from any
liability which it may have under the indemnity agreement provided in Sections
3.1 or 3.2, unless and only to the extent it did not otherwise learn of such
action and the lack of notice by the indemnified party results in the forfeiture
by the indemnifying party of substantial rights and defenses, and (ii) shall
not, in any event, relieve the indemnifying party from any obligations to any
indemnified party other than the indemnification obligation provided under
Sections 3.1 or 3.2, to the extent provided in clause (i) above.  If the
indemnifying party so elects within a reasonable time after receipt of such
notice, the indemnifying party may assume the defense of such action or
proceeding at such indemnifying party’s own expense with counsel chosen by the
indemnifying party and approved by the indemnified party, which approval shall
not be unreasonably withheld; provided, however, that the indemnifying party
will not settle, compromise or consent to the entry of any judgment with respect
to any such action or proceeding without the written consent of the indemnified
party unless such settlement, compromise or consent secures the unconditional
release of the indemnified party of all liability or obligations at no cost or
expense to the indemnified party; and provided further, that, if the indemnified
party reasonably determines that a conflict of interest exists where it is
advisable for the indemnified party to be represented by separate counsel or
that, upon advice of counsel, there may be legal defenses available to it which
are different from or in addition to those available to the indemnifying party,
then the indemnifying party shall not be entitled to assume such defense and the
indemnified party shall be entitled to separate counsel as selected by the
indemnified party, at the indemnifying party’s expense.  If the indemnifying
party is not entitled to assume the defense of such action or proceeding as a
result of the second proviso to the preceding sentence, the indemnifying party’s
counsel shall be entitled to conduct the indemnifying party’s defense and
counsel for the indemnified party shall be entitled to conduct the defense of
the indemnified party, it being understood that both such counsel will cooperate
with each other to conduct the defense of such action or proceeding as
efficiently as possible.  If the indemnifying party is not so entitled to assume
the defense of such action or does not assume such defense, after having
received the notice referred to in the first sentence of this paragraph, the
indemnifying party will pay the reasonable fees and expenses of counsel as
selected by the indemnified party.  In such event, however, the indemnifying
party will not be liable for any settlement effected without the written consent
of the indemnifying party (which consent will not be unreasonably withheld).  If
an indemnifying party is entitled to assume, and assumes and conducts reasonably
and in good faith, the defense of such action or proceeding in accordance with
this paragraph, the indemnifying party shall not be liable for any fees and
expenses of counsel for the indemnified party incurred thereafter in connection
with such action or proceeding.

 

3.4                                 Contribution.

 

(a)                                  In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
Sections 3.1 and 3.2 above is for any reason held to be unenforceable by the
indemnified party although applicable in accordance with its terms, the Company
and the relevant Holder shall contribute to the aggregate losses, liabilities,
claims, damages and expenses of the nature contemplated by such indemnity
agreement incurred by the Company and each Holder, in such proportion as is
appropriate to reflect the relative fault of the

 

14

--------------------------------------------------------------------------------


 

Company on the one hand and such Holder on the other hand, in connection with
the statements or omissions which resulted in such losses, claims, damages,
liabilities, or expenses.  The relative fault of the indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, the indemnifying party or
the indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action.

 

(b)                                 The parties hereto agree that it would not
be just or equitable if contribution pursuant to this Section 3.4 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
immediately preceding paragraph. Notwithstanding the provisions of this
Section 3.4, a Holder shall not be required to contribute any amount in excess
of the amount of the net proceeds actually received by such Holder from sales of
the Registrable Securities of such Holder under the Registration Statement that
is the subject of the indemnification claim.

 

(c)                                  Notwithstanding the foregoing, no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.  For purposes of this
Section 3.4, each Person, if any, who controls a Holder within the meaning of
Section 15 of the Securities Act shall have the same rights to contribution as
the Holder, and each director of the Company, each officer of the Company who
signed a Registration Statement and each Person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act shall have the
same rights to contribution as the Company.

 

SECTION 4.                                                         EXPENSES

 

The Company shall pay all expenses incident to the performance by the Company of
its obligations under Section 2, including (i) Commission, stock exchange and
FINRA registration and filing fees, (ii) all fees and expenses incurred in
complying with securities or “blue sky” laws (including reasonable fees, charges
and disbursements of counsel to any underwriter incurred in connection with
“blue sky” qualifications of the Registrable Securities as may be set forth in
any underwriting agreement), (iii) all printing (including expenses of printing
certificates, if any, for the Registrable Securities in a form eligible for
deposit with the Depository Trust Company and of printing prospectuses if the
printing of prospectuses and Issuer Free Writing Prospectuses is requested by a
Holder or underwriter of Registrable Securities), copying, messenger and
delivery expenses (iv) the fees, charges and expenses of counsel to the Company
and of its independent public accountants and any other accounting fees,
charges and expenses incurred by the Company (including any expenses arising
from any “comfort” letters, “agreed upon procedures letters,” opinions or any
special audits incident to or required by any registration or qualification),
(v) the fees, charges and expenses of one firm of counsel for the Holders (which
firm shall be selected by the Holders selling in such registration that hold a
majority of the Registrable Securities included in such registration),
(vi) except as provided in the immediately following sentence, the fees and
expenses (including underwriting discounts and commissions and transfer taxes)
of every nationally recognized investment bank engaged in connection with a
registration under Section 2.2 and (vii) any expenses described in clauses
(i) through (vi) incurred in connection with the marketing and

 

15

--------------------------------------------------------------------------------


 

sale of Registrable Securities, regardless of whether a registration is
effected, marketing is commenced or sale is made.  Each Holder selling under
such Registration Statement shall be responsible for the payment of its portion
of all underwriting discounts and commissions, fees and disbursements of the
Holder’s counsel, accountants and other advisors (except as contemplated by the
preceding sentence), and any transfer taxes relating to the sale or disposition
of the Registrable Securities by such Holder pursuant to this Agreement.  The
Company will pay its internal expenses (including all salaries and expenses of
its officers and employees performing legal or accounting duties, the expense of
any annual audit and the expense of any liability insurance) and the expenses
and fees for listing the securities to be registered on each securities exchange
and included in each established over-the-counter market on which similar
securities issued by the Company are then listed or traded.

 

SECTION 5.                                                         RULE 144
COMPLIANCE

 

The Company covenants that it will use its best efforts to timely file the
reports required to be filed by the Company under the Securities Act and the
Exchange Act so as to enable the Holders to sell the Registrable Securities
pursuant to Rule 144 under the Securities Act.  In connection with any sale,
transfer or other disposition by a Holder of any Registrable Securities pursuant
to Rule 144 under the Securities Act or pursuant to the Registration Statement,
the Company shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing the Registrable Securities
to be sold and not bearing any Securities Act legend, and enable certificates
for such Registrable Securities to be for such number of shares and registered
in such names as such Holder may reasonably request at least two (2) Business
Days prior to any sale of Registrable Securities hereunder.

 

SECTION 6.                                                         MISCELLANEOUS

 

6.1                                 Preservation of Rights.  Except as
contemplated by the Side Letter, the Company shall not (a) grant any
registration rights to third parties which are, or enter into any amendment to
or permit any waiver of the 2010 Registration Rights Agreement which is, more
favorable than or inconsistent with the rights granted hereunder, or (b) enter
into any agreement, amendment or waiver, take any action, or permit any change
to occur, with respect to its securities that violates or subordinates, or is
inconsistent with, the rights expressly granted to the holders of the
Registrable Securities in this Agreement.

 

6.2                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and it will not be necessary in making proof of this Agreement or the terms of
this Agreement to produce or account for more than one of such counterparts. 
All counterparts shall constitute one and the same instrument.  Each party may
execute this Agreement via a facsimile (or transmission of a .pdf file) of this
Agreement.  In addition, facsimile or .pdf signatures of authorized signatories
of the parties shall be valid and binding and delivery of a facsimile or .pdf
signature by any party shall constitute due execution and delivery of this
Agreement.

 

16

--------------------------------------------------------------------------------


 

6.3                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, without regard to the choice of laws provisions thereof.

 

6.4                                 Amendment; Waiver.  Any amendment hereto
shall be in writing and signed by all parties hereto.  No waiver of any
provisions of this Agreement shall be valid unless in writing and signed by the
party against whom enforcement is sought.  The waiver by any party of the
performance of any act shall not operate as a waiver of the performance of any
other act or an identical act required to be performed at a later time.  Except
as otherwise provided herein, no action taken pursuant to this Agreement,
including any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representations, warranties, covenants or agreements contained in this
Agreement.

 

6.5                                 Entire Agreement.  This Agreement, schedules
hereto and the Side Letter constitute the entire agreement and supersede
conflicting provisions set forth in all other prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.

 

6.6                                 Assignment; Successors and Assigns.  This
Agreement shall not be assigned by the Company.  This Agreement and the rights
granted hereunder may not be assigned by any Holder without the written consent
of the Company; provided, however, that a Holder may assign some or all its
rights and obligations hereunder, without such consent, in connection with a
transfer of some or all of such Holder’s Registrable Securities to any of its
Affiliates or to any third party in a private placement transaction, provided
such transferee agrees in writing to be bound by all of the provisions hereof
and such Holder provides written notice to the Company within ten (10) Business
Days of the effectiveness of such assignment; provided, however, that the rights
granted hereunder may not be assigned by any Holder to more than ten
(10) Persons that are not affiliated with the Initial Holder without the written
consent of the Company.  This Agreement shall inure to the benefit of and be
binding upon all of the parties hereto and their respective heirs, executors,
personal and legal representatives, successors and permitted assigns, including
any successor of the Company by merger, acquisition, reorganization,
recapitalization or otherwise.

 

6.7                                 Titles.  The titles and captions of the
sections, subsections and paragraphs of this Agreement are included for
convenience of reference only and shall have no effect on the construction or
meaning of this Agreement.

 

6.8                                 Third Party Beneficiary.  Except as may be
expressly provided herein (including in Section 3), no provision of this
Agreement is intended, nor shall it be interpreted, to provide or create any
third party beneficiary rights or any other rights of any kind in any customer,
affiliate, shareholder, partner, member, director, officer or employee of any
party hereto or any other Person.  All provisions hereof shall be personal
solely among the parties to this Agreement.

 

6.9                                 Severability.  If any provision of this
Agreement, or the application thereof, is for any reason held to any extent to
be invalid or unenforceable, the remainder of this Agreement and application of
such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto.  The parties further
agree to replace such void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve,

 

17

--------------------------------------------------------------------------------


 

to the extent possible, the economic, business and other purposes of the void or
unenforceable provision and to execute any amendment, consent or agreement
deemed necessary or desirable by the Company to effect such replacement;
provided, however, that such replacement does not defeat the principal purpose
of this Agreement.

 

6.10                           Interpretation. As used in this Agreement, any
reference to the masculine, feminine or neuter gender shall include all genders,
the plural shall include the singular, and singular shall include the plural. 
References herein to a party or other Person include their respective successors
and assigns.  The words “include,” “includes” and “including” when used herein
shall be deemed to be followed by the phrase “without limiting the generality of
the foregoing” unless such phrase otherwise appears.  Unless the context
otherwise requires, references herein to articles, sections, schedules, exhibits
and attachments shall be deemed references to articles and sections of, and
schedules, exhibits and attachments to, this Agreement. Unless the context
otherwise requires, the words “hereof,” “hereby” and “herein” and words of
similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular article, section or provision hereof.  Except
when used together with the word “either” or otherwise for the purpose of
identifying mutually exclusive alternatives, the term “or” has the inclusive
meaning represented by the phrase “and/or.”  Any deadline or time period set
forth in this Agreement that by its terms ends on a day that is not a Business
Day shall be automatically extended to the next succeeding Business Day.  All
references in this Agreement to “dollars” or “$” shall mean United States
dollars.  With regard to each and every term and condition of this Agreement,
the parties hereto understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and that if at any time the parties desire or
are required to interpret or construe any such term or condition or any
agreement or instrument subject thereto, no consideration shall be given to the
issue of which party actually prepared, drafted or requested any term or
condition of this Agreement.

 

6.11                           Notices.  Any notice to be given by any party to
this Agreement shall be given in writing and may be effected by facsimile,
personal delivery, overnight courier or e-mail (provided receipt of such email
is evidenced by a reply email), addressed as follows (or by another means
approved in writing by a party pursuant to a notice given in accordance with
this Section 6.11):

 

If to the Company:

 

Walker & Dunlop, Inc.

7501 Wisconsin Avenue, Suite 1200E

Bethesda, Maryland 20814

Attention:  General Counsel

Fax:  (301) 634-2190

E-mail:  RLucas@walkerdunlop.com

 

If to the Initial Holder:

 

CWCapital LLC

c/o CW Financial Services, LLC

7501 Wisconsin Avenue, Suite 500W

Bethesda, Maryland 20814

 

18

--------------------------------------------------------------------------------


 

Attention:  Carla Stoner

Fax:  (301) 222-4714

E-mail:  cstoner@cwcapital.com

 

and

 

Attention: Scott Spelfogel, General Counsel

Fax:  (866) 572-7745

E-mail:  sspelfogel@cwcapital.com

 

with a copy to (which shall not constitute notice):

 

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attention: George Petrow, Esq.

Fax (212) 839-5599

Email: gpetrow@sidley.com

 

and

 

Attention:  Matthew J. Rizzo, Esq.

Fax:  (212) 839-5599

Email: mrizzo@sidley.com

 

With respect to any subsequent Holder:  such notice address as provided at such
time that such Holder agrees in writing to be bound by all of the provisions
hereof.

 

The date of service for any notice sent in compliance with the requirements of
this Section 6.11 shall be (i) the date such notice is personally delivered,
(ii) the next succeeding Business Day after the date of delivery to the
overnight courier if sent by overnight courier or (iii) the next succeeding
Business Day after the date of transmission by electronic mail or facsimile.

 

6.12                           Equitable Remedies.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not timely performed in accordance with the specific terms hereof
or were otherwise breached.  It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof in any federal or
state court located in Delaware (as to which the parties agree to submit to
jurisdiction for the purpose of such action), this being in addition to any
other remedy to which the parties are entitled under this Agreement; provided,
however, that nothing in this Agreement shall be construed to permit or not
permit any Holder to enforce the consummation of the Purchase Agreement.

 

[Signatures on following page]

 

19

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered in its name and on its behalf as of the date first
written above.

 

 

THE COMPANY:

 

 

 

WALKER & DUNLOP, INC.

 

 

 

 

 

By:

/s/ William M. Walker

 

Name: William M. Walker

 

Title: Chairman, President and Chief Executive Officer

 

 

 

HOLDER:

 

 

 

CW FINANCIAL SERVICES LLC

 

 

 

By:

/s/ Charles R. Spetka

 

Name: Charles R. Spetka

 

Title: Chief Executive Officer

 

Registration Rights Agreement

Signature Page

 

--------------------------------------------------------------------------------